697 N.W.2d 194 (2005)
In re Petition for DISCIPLINARY ACTION AGAINST James P. MULVAHILL, a Minnesota Attorney, Registration No. 151932.
No. A04-955.
Supreme Court of Minnesota.
June 6, 2005.

ORDER
The Director of the Office of Lawyers Professional Responsibility filed an amended petition for disciplinary action and a supplementary petition for disciplinary action alleging that respondent James P. Mulvahill has committed professional misconduct warranting public discipline, namely, misappropriation of client funds, making representations to conceal the misappropriation, failure to deposit a non-refundable retainer into a trust account, and engaging in a pattern of knowing issuance of non-sufficient fund checks to take advantage of bank check clearing practices in violation of Minn. R. Prof. Conduct 1.4, 4.1, 8.4(c) and (d), and 1.15.
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is disbarment, and payment of $900 in costs and $1,306.30 in disbursements under Rule 24, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent James P. Mulvahill is disbarred, effective immediately. Respondent shall pay $900 in costs and $1,306.30 in disbursements under Rule 24, RLPR.
/s/Russell A. Anderson Associate Justice